DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed March 22, 2022, has been received and entered.
	Claims 7 is cancelled.  
	Claims 1-6 and 8-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 8-22, drawn to a method for preventing and/or treating a mental illness, a symptom affecting mental health and/or a condition associated with chronic stress, and the species ‘a mental illness selected from a mood disorder, an anxiety disorder, and depression; or a symptom affecting mental health selected from anxiety, mood swings, and depression’ for (a) and the strain LPC12418 (deposited as DSM 32655) for (b), in the reply filed on March 22, 2022, is acknowledged.
Claims 4, 11, 14, 15, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1-3, 5, 6, 8-10, 12, 13, and 16-21 are examined on the merits.

Drawings
The drawings are objected to because the views are not labeled properly, as they are identified with “Figure” followed by the view number.  As set forth in 37 CFR 1.84 (u)(1), view numbers must be preceded by the abbreviation “FIG.”  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganisms, Lactobacillus paracasei strain Lpc-37 deposited under DSM 32661,  Lactobacillus plantarum strain LP12418 deposited under DSM 32655, and Lactobacillus plantarum strain LP12407 deposited under DSM 32654, are recited in the claims, and thus are essential to the claimed invention.  Since the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has filed on June 17, 2020, documents regarding deposits of the claimed strains under the Budapest Treaty, but there is no indication in the specification as to public availability.
Since the deposits were made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strains have been deposited under the Budapest Treaty and that the specific strains will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claims 1-3, 5, 6, 8-10, 12, 13, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a mental illness selected from a mood disorder, an anxiety disorder and depression and/or a symptom affecting mental health selected from anxiety, mood swings, and depression and/or a condition associated with chronic stress, does not reasonably provide enablement for a method for preventing a mental illness, a symptom affecting mental health and/or a condition associated with chronic stress, nor does it reasonably provide enablement for treating any other mental illness and/or any other symptom affecting mental health.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation.  Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).

These factors are considered for the determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue."  The claimed 
With respect to the breadth of the claims and the nature of the invention, the recitation term “preventing…a mental illness, a symptom affecting mental health, and/or a condition associated with chronic stress” encompasses absolute prevention of all symptoms of a mental illness, a symptom affecting mental health, and/or a condition associated with chronic stress in a mammal.  The scope of the claimed invention encompasses preventing a range of different symptoms and pathological mechanisms.  “Preventing” a single type of mental illness, as encompassed by the claims, would require identifying human subjects that are at risk of developing the mental illness, and initiating administration of bacteria of the species Lactobacillus paracasei before the onset of the mental illness.  Likewise, “preventing” a single condition associated with chronic stress would require identifying human subjects that are at risk of developing a condition associated with chronic stress, and initiating administration of the L. paracasei before the onset of condition.  Moreover, determining that a mental illness is indeed prevented is challenging since diagnosis of mental disorder is much more complicated than for physical conditions – see page 428, third paragraph of Albee (Journal of Primary Prevention. 2004. 24(4): 419-436).
Additionally, the treatment of any and all mental disorders is challenging since the course of the great majority of DSM disorders are very different for different people (page 429, fourth paragraph of Albee).  Mental disorders encompass a wide range of conditions and severities, which include alcoholism and severe mental illnesses such as schizophrenia (page 430, second paragraph of Albee).  Given the range of mental illnesses that exist, the claims are broad for reciting treating a mental illness and/or a symptom affecting mental health.
Lactobacillus paracasei is effective in preventing a mental illness, a symptom affecting mental health, and/or a condition associated with chronic stress in a mammal.  There is no long term study demonstrating that any and all mental illnesses, symptoms affecting mental health, and conditions associated with chronic stress are prevented.  The specification discloses experiments in which mice were chronically stressed, finding that the administration of the claimed bacteria fully alleviated the anxiety-like state in mice (page 33), as well as having an effect on certain biomarkers (page 32).  These experiments speak to the treatment of a condition associated with chronic stress, which in turn speaks to treating a mental illness selected from a mood disorder, an anxiety disorder, and depression and treating a symptom affecting mental health selected from anxiety, mood swings, and depression.  However, they do not speak to treating all other mental illnesses such as alcoholism and schizophrenia.  
In sum, the nature of the invention, the breadth of the claims, and the absence of working examples (for prevention of the claimed conditions, and for treating mental illnesses and symptoms affecting mental health other than those recited in claims 2 and 3) demonstrate that undue experimentation is required to use a Lactobacillus paracasei to prevent a mental illness, a symptom affecting mental health, and/or a condition association with chronic stress, as well as demonstrating that undue experimentation is require to use a Lactobacillus paracasei to treat any and all mental illnesses and symptoms affecting mental health other than those recited in claims 2 and 3.


Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vitetta (WO 2016/065419).
Vitetta discloses a method for treating, preventing, or ameliorating at least one symptom of depression, anxiety or a depressive or anxiety-related disorder, comprising administering to a subject in need thereof an effective amount of one or more probiotic microorganisms selected from at least one Lactobacillus species, at least Lactococcus species, at least one Bifidobacterium species, at least one Streptococcus species and/or at least one yeast (paragraph [0044]).  The term “subject” as used in Vitetta refers to any mammal (paragraph [0065]).  Lactobacillus paracasei is amongst the probiotic microorganisms for selection for practicing the invention (paragraph Lactobacillus species may be selected from five species, one of which is L. paracasei (paragraph [0046]).  Vitetta discloses examples of their invention, wherein one exemplary probiotic-containing composition according to their disclosure comprises L. paracasei (paragraph [00137]).  Given the disclosure of L. paracasei in their exemplary embodiments, then Vitetta anticipates instant claims 1 (elected species of mental illness and symptom affecting mental health), 2 (see also paragraph [0074] for disclosing mood disorder and anxiety disorder), 3 (see also paragraph [0075] for disclosing mood swings), and 5.
Regarding instant claim 16, Vitetta discloses that their compositions may be incorporated in a variety of food products, nutraceutical products, and pharmaceuticals, amongst other products (paragraph [00111]).  Therefore, instant claim 16 is anticipated.
Regarding instant claim 17, Vitetta teaches that the bacterial strains may be prepared for addition to a composition by, for example, freeze-drying, spray-drying, or lyophilization (paragraph [0097]).  Therefore, instant claim 17 is anticipated.
Regarding instant claim 19, Vitetta teaches that the amount of each microbial strain present in a daily dose of a composition of their invention may be from about 1 x 102 CFU to about 1 x 1011 CFU (paragraph [0091]).  This range overlaps with the range of CFU per dose of instant claim 19.  Moreover, Vitetta discloses doses that fall within the claimed range: e.g. about 1 x 106 CFU per dose, about 1 x 1011 CFU per dose (paragraph [0091]).  Given the range and the specific CFU/dose disclosed in paragraph [0091], then Vitetta anticipates instant claim 19.
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vitetta in view of Palazzi (US 2012/0247993).
As discussed above, Vitetta anticipates claims 1-3, 5, 16, 17, and 19.  Vitetta differs from claim 18 in that Vitetta does not disclose that the spray-dried or freeze-dried composition containing the probiotic bacteria that is administered (paragraph [0097]) comprises a cryoprotectant.
Palazzi discloses that bulk probiotics are generally supplied as powders prepared by adding cryoprotectants to concentrate from fermentation vessels prior to freeze drying 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included a cryoprotectant in the probiotic composition prior to freeze drying it when performing the method of Vitetta.  One of ordinary skill in the art would have been motivated to do this since cryoprotectants are generally added to a probiotic concentrate prior to freeze drying, and since cryoprotectants are recognized for preserving viability of the probiotic during production and storage.  Therefore, instant claim 18 is rendered obvious.
A holding of obviousness is clearly required. 

Claims 9, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitetta in view of Tsai (EP 2937424).
As discussed above, Vitetta anticipates claims 1-3, 5, 16, 17, and 19.  Vitetta differs from claims 9, 12, and 13 in that Vitetta does not expressly disclose administering to the subject (a mammal) bacteria of the Lactobacillus plantarum species (in addition to administering L. paracasei) – this is not disclosed with sufficient specificity in Vitetta.  Vitetta further differs from claim 20 in that Vitetta does not expressly disclose that the L. plantarum is L. plantarum strain LP12418, deposited at the DSMZ as DSM 32655 (elected species).
For their method of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder (paragraph [0044]), Vitetta also discloses Lactobacillus plantarum  in the list of one or more probiotic microorganisms that includes Lactobacillus paracasei (paragraph [0045]).  Vitetta also discloses that the L. plantarum and L. paracasei (paragraph [0089]).
Tsai discloses a method for preventing or treating a stress-induced disorder or psychiatric disorder in a subject that comprises a step of administering an effective amount of Lactobacillus plantarum subsp. plantarum PS128 to the subject (paragraph [0016]).  Preferably, the stress-induced disorder or the psychiatric disorder is selected from the group consisting of anxiety, depression, and irritable bowel syndrome (paragraph [0016]). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have further administered Lactobacillus plantarum, in particular L. plantarum subsp. plantarum PS128, when performing the embodiment of Vitetta of administering L. paracasei for the method of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder.  One of ordinary skill in the art would have been motivated to do this because Vitetta teaches that L. plantarum may be administered for practicing their invention, and Vitetta discloses that the composition that is administered in their invention typically comprises strains of two or more bacterial species which can be selected from L. plantarum and L. paracasei, amongst others.  Moreover, one of ordinary skill in the art would have been motivated to have administered L. plantarum subsp. plantarum PS128 as the L. plantarum when performing the method of Vitetta (embodiment in which L. paracasei is administered) because Tsai indicates that it can be administered for a method for preventing or treating anxiety or depression; That is, the skilled artisan would have been motivated to administer L. plantarum subsp. plantarum PS128 when performing the method of Vitetta since the strain would have served the purpose of Vitetta of treating, 
Vitetta in view of Tsai does not expressly disclose the L. plantarum strain LP12418 (elected species) as recited in instant claim 20.  However, since the PS128 strain and the claimed LP12418 are of the same species and have the same property of treating or preventing a mental illness selected from a mood disorder, an anxiety disorder and depression and/or a symptom affecting mental health selected from anxiety, mood swings, and depression, then it appears that the PS128 strain of Tsai reads on the claimed LP12418 strain, absent a showing of evidence to the contrary.  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claims 6, 8, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vitetta and Tsai as applied to claims 9, 12, 13, and 20 above, and further in view of Murata (WO 2018/073963. Machine Translation cited below) or Bergonzelli (US 2011/0280837).
As discussed above, Vitetta in view of Tsai renders obvious claims 9, 12, 13, and 30.  They differ from claims 6 and 10 in that they do not expressly disclose that the L. paracasei is L. paracasei strain Lpc-37, deposited at the DSMZ under deposit number DSM 32661.  They differ from claim 21 in that they do not expressly disclose administering, simultaneously or sequentially, to the mammal L. paracasei strain Lpc-37 and L. plantarum subsp. plantarum PS128 (reading on elected species LP12418 strain).  Additionally, the references differ from claim 8 in that they do not expressly disclose that the bacteria of the L. paracasei species consist essentially of a single strain of L. paracasei.
Lactobacillus paracasei MCC 1849 (NITE BP-01633) (first two claims of last page of Machine Translation; first paragraph of second page of Machine Translation).  The term “mood profile” is referring to the mood that varies depending on the condition on which the subject is placed, and the subject is a human is need of improvement in mood profile, such as a human being exposed to mental stress, psychological stress, and physiological stress (second paragraph of second page of Machine Translation).  Additionally, Murata teaches that the application of the mood profile improving medicine of their invention specifically includes, for example, depression, mood disorder, anxiety disorder, amongst others (fifth paragraph on fourth page of Machine Translation).
Bergonzelli discloses edible compositions comprising Bifidobacterium longum ATCC BAA-999, and their use for treating or preventing anxiety and related disorders (paragraph [0001]).  The composition may comprise at least one other kind of other food grade microorganism (paragraph [0038]), and the food grade bacteria may be probiotic bacteria (paragraph [0041]).  Suitable probiotics are preferably selected from a list of bacteria that includes Lactobacillus paracasei (NCC2461; CNCM I-2116) (paragraph [0044]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included Lactobacillus paracasei MCC 1849 (NITE BP-01633) as the L. paracasei when practicing the method rendered obvious by Vitetta in view of Tsai.  One of ordinary skill in the art would have been motivated to do this because the MCC 1849 strain is a mood profile agent that may be used for treating depression, mood disorder, or anxiety disorder, as taught by Murata, and thus would have been suitable for the method of Vitetta of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder.  Moreover, it would have been an obvious matter of Lactobacillus paracasei for another for the predictable result of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder.  Since the MCC 1849 strain and the claimed Lpc-37 strain are of the same species and have the same property of treating or preventing a mental illness selected from a mood disorder, an anxiety disorder and depression and/or a symptom affecting mental health selected from anxiety, mood swings, and depression, then it appears that the MCC 1849 strain of Murata reads on the claimed Lpc-37 strain, absent a showing of evidence to the contrary.  
Alternatively, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included L. paracasei NCC2461 (CNCM I-2116) as the L. paracasei when practicing the method rendered obvious by Vitetta in view of Tsai.  One of ordinary skill in the art would have been motivated to do this because the NCC2461 strain was taught as a suitable probiotic for inclusion in a composition for treating or preventing anxiety and related disorders, as taught by Bergonzelli, and thus would have been suitable for the method of Vitetta of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder.  Moreover, it would have been an obvious matter of substituting one known Lactobacillus paracasei for another for the predictable result of treating, preventing or ameliorating at least one symptom of depression, anxiety, or a depressive or anxiety-related disorder.  Since the NCC2461 strain and the claimed Lpc-37 strain are of the same species and are probiotics, then it appears that the NCC2461 strain of Bergonzelli reads on the claimed Lpc-37 strain, absent a showing of evidence to the contrary.  
Therefore, Vitetta and Tsai in further view of Murata or Bergonzelli render obvious instant claims 6 and 10.
L. paracasei when practicing the method rendered obvious by the references, then the L. paracasei consist essentially of a single strain of L. paracasei (MCC 1849 strain or NCC2461 strain).  Therefore, instant claim 8 is rendered obvious.
Regarding instant claim 21, Vitetta teaches that the one or more probiotic microorganisms may be present as a multi-strain probiotic combination (paragraph [0054]).  In practicing that embodiment when performing the method rendered obvious by Vitetta and Tsai in further view of Murata or Bergonzelli, then the bacterial strains are administered simultaneously, thereby rendering obvious instant claim 21.  
A holding of obviousness is clearly required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 8-10, 12, 13, and 16-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 15-21, 24, and 25 of copending Application No. 16/954,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 of `659 recites a method for preventing and/or treating mental illness, a symptom affecting mental health Lactobacillus paracasei (see claim 23 of `659 referred to by claim 24 of `659).  Moreover, the L. paracasei is the L. paracasei Lpc-37 strain recited in instant claims 6, 10, and 21.  Therefore, claim 24 of `659 reads on instant claims 1, 5 (since it is administered for a health benefit, then it reads on a probiotic), 6, and 8 (since the composition administered comprises L. paracasei Lpc-37 as the ‘other bacterial strain’ – see claim 23 of `659 - then it appears to be the single L. paracasei strain).
The composition administered in the method of claim 24 of `659 further comprises Lactobacillus plantarum LP12418 or Lactobacillus plantarum LP12407 (see claims 6 and 8 of `659 which are incorporated by claim 23 of `659 which claim 24 of `659 recites).  Thus claim 24 of `659 also reads on the limitations of instant claims 9, 10, 20, and 21.  The composition administered in the method of claim 24 of `659 is in the form of a food product, dietary supplement, pharmaceutical composition, or medicament (see claim 6 of `659 which is incorporated by claim 23 of `659 which claim 24 of `659 recites).  Thus claim 24 of `659 also reads on instant claim 16.  
Regarding instant claims 2 and 12, claim 17 of `659 recites a method of treating and/or preventing a mood disorder, an anxiety disorder and/or depression.  It would have been obvious to apply the limitation of claim 17 of `659 to claim 24 of `659, thereby reading on instant claims 2 and 12.
Regarding instant claims 3 and 13, claim 18 of `659 recites a method for treating and/or preventing a symptom affecting mental health which is anxiety, mood swings and/or depression.  
Regarding instant claim 17, claim 12 of `659 recites that the composition of claim 6 is a spray-dried or freeze-dried composition.  It would have been obvious to apply the limitation of claim 12 of `659 to claim 24 of `659, thereby reading on instant claim 17.
Regarding instant claim 18, claim 13 of `659 recites that the composition comprises a cryoprotectant.  It would have been obvious to apply the limitation of claims 12 (referred to in claim 13) and 13 of `659 to claim 24 of `659, thereby reading on instant claim 18.
The claims of `659 differ from instant claim 19 in that they do not expressly disclose that the Lactobacillus paracasei (L. paracasei Lpc-37) is present in the composition that is administered in an amount of from 106 to 1012 CFU per dose.  However, when practicing the method of claim 24 of `659, it would have been an obvious matter of routine optimization to have varied the dosage of the Lpc-37 strain in the composition that is administered, including to a dose in the range of from 106 to 1012 CFU per dose, as it would have been expected that the Lpc-37 strain is an active ingredient that affects the prevention or treatment as sought – the amount of Lpc-37 strain would have been expected to be a results-effective parameter, with the effect being the prevention/treating of the conditions recited in claim 24 of `659.  Therefore, instant claim 19 would have been obvious in view of claim 24 of `659.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 6, 8-10, 12, 13, and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of copending Application No. 16/954,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of `622 recites a method for preventing and/or treating mental illness, a symptom affecting mental health and/or a condition associated with chronic stress, in a mammal in need thereof, wherein the method comprises administering to the mammal a Lactobacillus paracasei (see also claim 21 of `622 incorporated by claim 22 of `622).  Moreover, the L. paracasei is the L. paracasei Lpc-37 strain recited in instant claims 6, 10, and 21.  Therefore, claim 22 of `622 reads on instant claims 1, 5 (since it is administered for a health benefit, then it reads on a probiotic), 6, and 8 (since the composition administered comprises L. paracasei Lpc-37 while not referring to any other L. paracasei, then it is obvious there is a single strain of L. paracasei).
Claim 22 of `622 further requires administering Lactobacillus plantarum LP12418 or Lactobacillus plantarum LP12407 (see claim 21 of `622 incorporated by claim 22 of `622).  Thus claim 22 of `622 also reads on the limitations of instant claims 9, 10, 20, and 21.  
Regarding instant claims 2 and 12, claim 13 of `622 recites a method of preventing and/or treating a mood disorder, an anxiety disorder and/or depression.  It would have been obvious to apply the limitation of claim 13 of `622 to claim 22 of `622, thereby reading on instant claims 2 and 12.
Regarding instant claims 3 and 13, claim 14 of `622 recites a method for preventing and/or treating a system affecting mental health which is anxiety, mood swings and/or depression.  It would have been obvious to apply the limitation of claim 14 of `622 to claim 22 of `622, thereby reading on instant claims 3 and 13.
Regarding instant claim 16, claim 7 of `622 recites a composition in the form of a food product, dietary supplement, pharmaceutical composition, or medicament.  It would have been 
Regarding instant claim 17, claim 8 of `622 recites a spray-dried or freeze-dried composition.  It would have been obvious to apply the limitation of claim 8 of `622 to the composition comprising bacteria that is administered when practicing the method of claim 22 of `622, thereby reading on instant claim 17.
Regarding instant claim 18, claim 9 of `622 recites that the composition comprises a cryoprotectant.  It would have been obvious to apply the limitation of claims 8 (referred to in claim 9) and 9 of `622 to the composition comprising bacteria that is administered when practicing the method of claim 22 of `622, thereby reading on instant claim 18.
The claims of `622 differ from instant claim 19 in that they do not expressly disclose that the Lactobacillus paracasei (L. paracasei Lpc-37) is present in a composition that is administered in an amount of from 106 to 1012 CFU per dose.  However, when practicing the method of claim 22 of `622, it would have been an obvious matter of routine optimization to have varied the dosage of the Lpc-37 strain in the composition that is administered, including to a dose in the range of from 106 to 1012 CFU per dose, as it would have been expected that the Lpc-37 strain is an active ingredient that affects the prevention or treatment as sought – the amount of Lpc-37 strain would have been expected to be a results-effective parameter, with the effect being the prevention/treating of the conditions recited in claim 21 (incorporated by claim 22) of `622.  Therefore, instant claim 19 would have been obvious in view of claim 22 of `622.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651